No. 3	                       January 16, 2014	697

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                In re Complaint as to the Conduct of
                     STEVEN M. McCARTHY,
                             Accused.
                      (OSB 11-17; SC S060882)

    En Banc
   On review from a decision of a trial panel of the
Disciplinary Board.
    Argued and submitted November 8, 2013.
    Conrad E. Yunker, Salem, argued the cause for the accused.
Steven M. McCarthy, McCarthy Law Offices, Independence,
filed the brief on his own behalf.
   Susan Roedl Cournoyer, Assistant Disciplinary Counsel,
Tigard, argued the cause and filed the brief for the Oregon
State Bar.
    PER CURIAM
   The accused is suspended from the practice of law for a
period of 90 days, commencing 60 days from the filing of this
decision.
    The accused had represented the plaintiff in a civil action involving claims
under the federal Truth in Lending Act and Real Estate Settlement Procedures
Act. Following complaints tendered to the Oregon State Bar regarding the
quality of the accused’s representation in that matter, a trial panel of the Bar’s
Disciplinary Board found that the accused had violated Rules of Professional
Conduct (RPC) 1.1 (failure to provide a client with competent representation;
RPC 1.4(a) (failure to comply with a client’s reasonable requests for information
and to keep the client reasonably informed concerning the status of the client’s
legal matter); RPC 1.4(b) (failure to explain matters to a client to the extent
reasonably necessary to allow the client to make informed decisions); and RPC
1.15-1(c) (2008) (failure to deposit fees paid in advance by a client into a lawyer
trust account and withdraw them only as earned, or as expenses are incurred).
The trial panel went on to impose a 90-day suspension as a sanction. Held: The
accused knowingly violated RPC 1.1, RPC 1.4(a), RPC 1.4(b), and RPC 1.15-1(c)
(2008). A 90-day suspension is an appropriate sanction.
   The accused is suspended from the practice of law for a period of 90 days,
commencing 60 days from the filing of this decision.
698	                                          In re McCarthy

	       PER CURIAM
	       In this lawyer disciplinary proceeding, the Oregon
State Bar (Bar) alleged and the trial panel found that, in the
course of representing the plaintiff in a civil action involv-
ing claims under the federal Truth in Lending Act and Real
Estate Settlement Procedures Act, the accused violated the
following Rules of Professional Conduct (RPC):
    •	 RPC 1.1 (failure to provide a client with competent
       representation).
    •	 RPC 1.4(a) (failure to comply with a client’s reason-
       able requests for information and to keep the client
       reasonably informed concerning the status of the
       client’s legal matter).
    •	 RPC 1.4(b) (failure to explain matters to a client to
       the extent reasonably necessary to allow the client
       to make informed decisions).
    •	 RPC 1.15-1(c) (2008) (failure to deposit fees paid in
       advance by a client into a lawyer trust account and
       withdraw them only as earned, or as expenses are
       incurred).
The trial panel concluded that the appropriate sanction was
a 90-day suspension from the practice of law. The accused
sought review under Bar Rule of Procedure (BR) 10.3.
	        We review de novo. ORS 9.536(2); BR 10.6. Based
on our review of the record, we conclude that the accused
knowingly violated RPC 1.1, RPC 1.4(a), RPC 1.4(b), and
RPC 1.15-1(c) (2008). An explanation of the facts giving
rise to this proceeding, or our application of the law to those
facts, would not benefit the bench, the bar, or the public. We
further conclude that a 90-day suspension is the appropriate
sanction.
	        The accused is suspended from the practice of law
for a period of 90 days, commencing 60 days from the filing
of this decision.